UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4045


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANTONIO J. WHITEHEAD, a/k/a T.O.,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:09-cr-00099-4)


Submitted:   September 16, 2011           Decided:   October 7, 2011


Before WILKINSON, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sebastian M. Joy, CURTIS LEGAL SERVICES, PSC, Ashland, Kentucky,
for Appellant. R. Booth Goodwin II, United States Attorney, J.
Christopher   Krivonyak,  Assistant   United  States   Attorney,
Rosemary Logan, Third Year Law Student, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Antonio     J.     Whitehead         appeals        from     the    108-month

sentence imposed pursuant to his guilty plea to conspiracy to

possess with intent to distribute cocaine base.                            On appeal, he

challenges      the   district     court’s         denial    of    his     request      for    a

minor role reduction and the court’s enhancement of his advisory

Guidelines range for possession of a firearm.                       We affirm.

              Whitehead    first       asserts      that,     since       he     was   not     a

manager or supervisor, he was entitled to a minor participant

role reduction.          Further, he claims that his conduct was not

essential to the conspiracy because he joined the conspiracy

after it began.

              A defendant who is only a “minor participant” in a

criminal      activity    may    have    his      offense     level       reduced      by    two

levels.       U.S. Sentencing Guidelines Manual § 3B1.2(b) (2010).

This applies to a defendant who is “substantially less culpable

than    the   average    participant,”            “but    whose    role     could      not    be

described as minimal.”             USSG § 3B1.2(b), comment. (n. 3(A) &

n.5).     In deciding whether the defendant played a minor role,

the “critical inquiry is thus not just whether the defendant has

done    fewer   bad    acts     than    his    co-defendants,            but   whether       the

defendant’s conduct is material or essential to committing the

offense.”       United States v. Pratt, 239 F.3d 640, 646 (4th Cir.

2001).        The     defendant        has    the        burden    of     showing       by     a

                                              2
preponderance of the evidence that he played a minor role in the

offense.     United States v. Akinkoye, 185 F.3d 192, 202 (4th Cir.

1999).     When reviewing the district court’s application of the

Sentencing       Guidelines,      we    review   findings        of   fact   for   clear

error.     United States v. Green, 436 F.3d 449, 456 (4th Cir.

2006).

            Whitehead stipulated that he sold cocaine base as part

of his participation in the conspiracy.                      As such, Whitehead’s

conduct does not warrant a reduction under USSG § 3B1.2.                              See

United States v. Brooks, 957 F.2d 1138, 1149 (4th Cir. 1992) (A

seller     holds     “a    central      position        in   a   drug    distribution

conspiracy,” even if he participated in the conspiracy for a

relatively brief period of time.); see also United States v.

Glasco,    917     F.2d    797,   800    (4th    Cir.    1990)    (holding     that   an

“actual seller of drugs” is not entitled to role reduction);

United States v. Daughtrey, 874 F.2d 213, 218-19 (4th Cir. 1989)

(recognizing        that     simply       because        a   criminal        conspiracy

participant does not conceive of the conspiracy does not mean

that he should be assigned a minor role adjustment if he helped

to implement it).           Moreover, the mere fact that Whitehead was

not a manager or supervisor does not entitle him to a mitigating

role reduction.       Accordingly, this claim is without merit.

            Whitehead next argues that the firearm for which he

was found responsible was not connected to the drugs found on

                                           3
his    person       and,   even    if    it    was,      neither     the    drugs       nor    the

firearm were connected to the subject conspiracy.                                The question

of whether a defendant possessed a firearm during the commission

of a drug conspiracy is a factual determination subject to the

clearly erroneous standard.                   United State v. Rusher, 966 F.2d

868, 880 (4th Cir. 1992).

               The    Guidelines        instruct      that     “[t]he      enhancement        for

weapon possession reflects the increased danger of violence when

drug    traffickers        possess      weapons.             The   adjustment      should      be

applied    if        the   weapon       was    present,        unless       it    is     clearly

improbable      that       the    weapon      was   connected        with    the       offense.”

USSG   §   2D1.1      comment.      (n.3).          We   have      found    possession        for

purposes       of    the    enhancement        when      a    handgun      and    drugs       were

located in the same house, United States v. Nelson, 6 F.3d 1049,

1056 (4th Cir. 1993), overruled on other grounds by Bailey v.

United States, 516 U.S. 137 (1995); and where a handgun and

drugs were found in the same briefcase, Rusher, 966 F.2d at

880-81.        See also United States v. Harris, 128 F.3d 850, 853

(4th    Cir.    1997)      (unloaded       firearm       found      in   same     dresser      as

drugs).

               In this case, Whitehead was found in possession of a

firearm, as well as a large quantity of drugs and cash.                                        In

fact, all of the items were found on his person.                                 There was no

dispute that Whitehead and his co-conspirators sold drugs during

                                                4
the course of the conspiracy and that the subject arrest was

during   the   time    period       of    the     stipulated        conspiracy.             When

circumstantial        evidence          supports       the    enhancement            and     the

defendant    fails    to     produce      evidence      to    show     either        that    the

presentence     report        is    incorrect          or    that    it        was     clearly

improbable     that     the        firearm       was     connected        to     the        drug

activities,     the     district         court     is       entitled      to     apply       the

enhancement.        See United States v. Manigan, 592 F.3d 621, 632

(4th Cir. 2010).             Given the proximity of the drugs and the

loaded gun and the timing of the criminal behavior, the district

court’s conclusions that the possession of the firearm and drugs

were related and were part of Whitehead’s involvement in the

subject conspiracy were not clearly erroneous.

            Accordingly,           we    affirm    Whitehead’s          sentence.             We

dispense     with     oral     argument         because      the     facts       and       legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                     AFFIRMED




                                             5